DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 14 are objected to because of the following informalities:  Claim 4 appears to inadvertently depend from claim 3, rather than claim 12. Claim 14 appears to inadvertently depend from claim 13, rather than claim 12. Specifically the dependency appears to be in error because “wherein a plurality of activities is selected before advancing to a subsequent state” contradicts the limitations of claim 3 and 13 for “selecting an activity from a first state, advancing to a subsequent state, and selecting an activity from the subsequent state, in an iterative manner.” Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a method for organizing and distributing flight training activities and scores for performing these activities. The limitation of creating activities corresponding to flight training requirements, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors executing the instructions,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more processors executing the instructions” language, “creating activities corresponding to flight training requirements” in the context of this claim encompasses creating questions and answers relating to flight training. Similarly, the limitations of: initializing, storing, calculating, selecting, assigning, recording, storing, and updating are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “initializing a state and a cognitive load for each activity, wherein the state comprises at least one of review state, rollover state, skip state, or new state, and the cognitive load is indicative of cognitive effort” in the context of this claim encompasses identifying a difficulty level associated with an activity and tracking whether a student has performed the activity. Similarly, the limitations of selecting a subset of the activities; assigning the subset to a lesson; recording a score for activities in the subset, the score reflecting a student's performance of the activity during the lesson, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind such as picking an assignment, identifying what assignment was selected and grading the assignment once it is complete.  The same interpretation is applied to the remaining steps in claim 1.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites additional element – one or more non-transitory computer-readable memories storing instructions; and one or more processors executing the instructions to perform operations. The memory, processor, and instructions are recited at a high-level of generality (i.e., as basic components of generic computers implementing each step) such that it amounts no more than one or more non-transitory computer-readable memories storing instructions; and one or more processors executing the instructions to perform operations amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 2-20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 10, 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 20090319238 (“Bedard”) in view of U.S. Patent Pub. No. 20200098284 (“Yang”). 
Concerning claim 1, Bedard discloses A system for flight training (Fig. 1, ¶ [0112]), comprising: 
one or more non-transitory computer-readable memories storing instructions (Fig. 3, Fig. 7, ¶ [0162], ¶ [0014-0015]); and 
one or more processors executing the instructions to perform operations (Fig. 2 ¶ [0014-0015], ¶ [0116]) comprising: 
creating activities corresponding to flight training requirements (Fig. 30, ¶ [0191] (“In preferred step 3015 of method 3000, scorable missions are developed to be used with a selected simulation engine.”), ¶ [0015], ¶ [0118]); 
initializing a state and a cognitive load for each activity, wherein the state comprises at least one of review state, rollover state, skip state, or new state (¶ [0069], ¶ [0082] (“Level A Scoring. A pass/fail score is assigned to each event. When the student flies through the event the score is assigned. If the student misses the event no score is assigned.”), ¶ [0148] (“FS.sup.2X getting the pass/fail status of events from FS.sup.2X stored while mission was flown”) A pass state would be equivalent of a , and the cognitive load is indicative of cognitive effort (Table 6 (Maximum_Raw_Score, Possible_event_Score), ¶ [0085], ¶ [0093], ¶ [0148] The maximum raw score and possible event scores indicate the total cognitive effort of a mission and an event, respectively.); 
storing the activities and respective states and cognitive loads in a database (Fig. 30, ¶ [0192] (“In preferred step 3020 of method 3000, scorable missions are preferably collected and preferably stored in a scorable mission database.”)); 
selecting a subset of the activities (¶ [0012], ¶[0159] (“In response to a section selection, FS.sup.2X preferably displays at least one scorable mission 240 for the selected section … and allows the course manager to select a particular mission name of a scorable mission that the course manager wishes that user 202 (a student, mission performer, etc.) fly.”), ¶ [0195] (“The main window screen, as shown in FIG. 33, preferably comprises a list of missions that the user may select to launch. Preferably, when a mission is highlighted, a mission brief, or details about the mission, are displayed for the benefit of the user. The mission may be launched (the mission will be loaded by the simulation engine and the user may carry out the mission) by clicking on an appropriate button. Also, preferably, the ability to import a mission downloaded from an external source (such as a Web site) is preferably provided (see FIG. 34). Preferably, downloaded missions are displayed for selection by a user, as shown in FIG. 33.”); 
assigning the subset to a lesson (¶ [0016] (“providing quantitative scoring of a plurality of scorable events along such at least one simulated mission by generating multiple quantitative scoring levels of each of such plurality of scorable events along such at least one simulated mission to provide at least one scorable mission”), ¶ [0055]. A scorable mission is a lesson and multiple scorable events are activities assigned to each mission.), ¶ [0162]); 
recording a score for activities in the subset, the score reflecting a student's performance of the activity during the lesson (¶ [0100] (“Scored Mission. The result of ; 
storing the scores in the database (Fig. 7, ¶ [0162] (“FIG. 7 shows a schematic view, illustrating a preferred database structural design, according to the preferred embodiment of the present invention. … After the student has flown the scorable mission, the actual raw score and calculated score are saved in the score_mission table shown in FIG. 7 along with student ID. An event score for each mission is also preferably stored in the score_event table shown in FIG. 7 along with a mission number.”), Fig. 4, ¶ [0151] (“Referring again to FIG. 4 … steps comprise user 202 indicating that user 202 wants to view scores, as shown, followed by FS.sup.2X displaying a list of scored missions (containing the mission name, date scored, log in ID, course, section and actual raw score/maximum possible raw score), as shown, followed by FS.sup.2X displaying the list of scored missions for user 202, as shown (at least embodying herein the step of providing for at least one score viewer such that such at least one user can view such multiple quantitative scoring levels of each of such plurality of scorable events along such at least one simulated flight mission”)); 
updating, in the database, the state of an activity in the subset based on the score recorded for the activity (Fig. 5A, Fig. 6, ¶ [0082-0084], ¶ [0145] ; 
Bedard does not expressly disclose updating, in the database, the cognitive load of activities stored in the database based on at least one of: a time since the activity was last included in a lesson, or the score recorded for the activity, but Bedard does disclose maintaining a record of a time since the activity was last included in a lesson (¶ [0063] (“Date/Time Stamp. The Date and Time that a Scored Mission was recorded in the Score_Mission table or the last write time of the Mission .xml file in the Scorable_Mission table.”), or the score recorded for the activity (¶ [0167] (“After the student has flown the scorable mission, the actual raw score and calculated score are saved in the score_mission table shown in FIG. 7 along with student ID.”)). Bedard further discloses that “Possible_Event_Score” may be “changed after a Student has flown the Scorable Mission.” Yang teaches updating, in the database, the cognitive load of activities stored in the database based on at least one of: a time since the activity was last included in a lesson, or the score recorded for the activity (Fig. 2, ¶ [0066] (“A cognitive load rating module fuses the answer response time, the correct answer rate, the mental effort, the task subjective difficulty, the smiley face duration and the watching duration into a characteristic vector and inputs the characteristic vector in a trained classifier for a cognitive load rating. The classifier adopted by the cognitive load rating may be one of a self-organizing neural network, an Elman neural network and a support vector machine. In the embodiments of the invention, a recognition class of the classifier is set to 3 with an output result being 1, 2 or 3, which are corresponding to three levels of high, medium or low levels of a cognitive load level, respectively.”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 
Concerning claim 8, Bedard as modified discloses The system of claim 1, wherein the scores are initially recorded on a device when the device is not connected to a network; and the operations further comprise synchronizing the scores stored on the device with the scores stored in the database when the device is connected to a network (¶ [0201-202] (“In preferred step 3145 of method 3100, a user may desire to submit the score to a database that will store scores from scorable missions. The score-storing database is preferably accessible via the Internet. To submit scores, an "upload score" button is provided. The "upload score" button is preferably provided on or within a score display screen, as shown in FIG. 36. Upon clicking the "upload score" button (with the aid of a computer input device), the score and related data are preferably uploaded to be remotely stored. Alternately preferably, the score may be automatically submitted for storage without user input. Remote storage of uploaded scores is preferably in a web-accessible database.”)).
Concerning claim 10, Bedard as modified discloses The system of claim 1 wherein updating the state of an activity comprises: if the activity is in a first lesson, or if the score was deficient, the state is updated to rollover; and if the score was proficient, the state is updated to review (¶ [0069], ¶ [0082] (“Level A Scoring. A pass/fail score is assigned to each event. When the student flies through the event the score is assigned. If the student misses the event no score is assigned.”), ¶ [0148] A pass state would be equivalent of a review state, a fail would be a rollover.)

Concerning claim 11, Bedard discloses A computer-implemented method for flight training (Fig. 1, ¶ [0112]) comprising: 
executing, via a processor, instructions (Fig. 2 ¶ [0014-0015], ¶ [0116]) stored in non-transitory computer readable medium (Fig. 3, Fig. 7, ¶ [0162], ¶ [0014-0015]) to perform operations comprising: 
creating activities corresponding to flight training requirements (Fig. 30, ¶ [0191] (“In preferred step 3015 of method 3000, scorable missions are developed to be used with a selected simulation engine.”), ¶ [0015], ¶ [0118]); initializing a state and a cognitive load for each activity, wherein the state comprises at least one of review state, rollover state, skip state, or new state (¶ [0069], ¶ [0082] (“Level A Scoring. A pass/fail score is assigned to each event. When the student flies through the event the score is assigned. If the student misses the event no score is assigned.”), ¶ [0148] (“FS.sup.2X getting the pass/fail status of events from FS.sup.2X stored while mission was flown”) A pass state would be equivalent of a review state, a fail would be a rollover, and a missed event would be a skip, while the absence of a pass/fail state would be a new state. ¶ [0150] (“subsequent steps of use-case number-two comprise FS.sup.2X displaying a list of missions that have been created in MSFSX 211 with the mission's currently being flown status, followed by an informational message informing course manager , and the cognitive load is indicative of cognitive effort (Table 6 (Maximum_Raw_Score, Possible_event_Score), ¶ [0085], ¶ [0093], ¶ [0148] The maximum raw score and possible event scores indicate the total cognitive effort of a mission and an event, respectively.); 
storing the activities and respective states and cognitive loads in a database (Fig. 30, ¶ [0192] (“In preferred step 3020 of method 3000, scorable missions are preferably collected and preferably stored in a scorable mission database.”)); 
selecting a subset of the activities(¶ [0012], ¶[0159] (“In response to a section selection, FS.sup.2X preferably displays at least one scorable mission 240 for the selected section … and allows the course manager to select a particular mission name of a scorable mission that the course manager wishes that user 202 (a student, mission performer, etc.) fly.”), ¶ [0195] (“The ; 
assigning the subset to a lesson (¶ [0016] (“providing quantitative scoring of a plurality of scorable events along such at least one simulated mission by generating multiple quantitative scoring levels of each of such plurality of scorable events along such at least one simulated mission to provide at least one scorable mission”), ¶ [0055]. A scorable mission is a lesson and multiple scorable events are activities assigned to each mission.), ¶ [0162]); 
recording a score for activities in the subset, the score reflecting a student's performance of the activity during the lesson (¶ [0100] (“Scored Mission. The result of flying a Scorable Mission as the Sum of Scored Events”), Fig. 5A-C (225 Scored _Event, 235 Scored Mission), ¶ [0153] (“FS.sup.2X then creates a record and stores the following information: user 202 log in ID; course; section; mission number; mission name; date-time stamp; number of times flown; actual raw score; maximum raw score; percentage score; actual event score for each event, as shown; and possible event score for each event, as shown”)); 
storing the scores in the database (Fig. 7, ¶ [0162] (“FIG. 7 shows a schematic view, illustrating a preferred database structural design, according to the preferred embodiment of the present invention. … After the student has flown the scorable mission, the actual raw score and calculated score are saved in the score_mission table shown in FIG. 7 along with student ID. An ; 
updating, in the database, the state of an activity in the subset based on the score recorded for the activity (Fig. 5A, Fig. 6, ¶ [0082-0084], ¶ [0145] (“Scored_Event Object 225 preferably stores the results of the pass/fail criteria of hitting an event in a flown Scorable_Mission.”), ¶ [0148]; 
Bedard does not expressly disclose updating, in the database, the cognitive load of activities stored in the database based on at least one of: a time since the activity was last included in a lesson, or the score recorded for the activity. but Bedard does disclose maintaining a record of a time since the activity was last included in a lesson (¶ [0063] (“Date/Time Stamp. The Date and Time that a Scored Mission was recorded in the Score_Mission table or the last write time of the Mission .xml file in the Scorable_Mission table.”), or the score recorded for the activity (¶ [0167] (“After the student has flown the scorable mission, the actual raw score and calculated score are saved in the score_mission table shown in FIG. 7 along with student ID.”)). Bedard further discloses that “Possible_Event_Score” may be “changed after a Student has flown the Scorable Mission.” Yang teaches updating, in the database, the cognitive load of activities stored in the database based on at least one of: a time since the activity was last included in a lesson, or the score recorded for the activity (Fig. 2, ¶ [0066] (“A cognitive load rating module fuses the answer response time, the correct answer rate, the mental effort, the task subjective difficulty, the smiley face duration and the watching duration into a characteristic vector and inputs the characteristic vector in a trained classifier for a cognitive load rating. The classifier adopted by the cognitive load rating may be one of a self-organizing neural network, an Elman neural network and a support vector machine. In the embodiments of the invention, a recognition class of the classifier is set to 3 with an output result being 1, 2 or 3, which are corresponding to three levels of high, medium or low levels of a cognitive load level, respectively.”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bedard for addition of the method of determining cognitive load from Yang. Since both references teach methods and systems for teaching students the references are from the same field of endeavor. A POSITA would have been motivated to combine Bedard and Yang because the system for determining cognitive workload of Yang could be predictably used in conjunction with Bedard. Further, as explained in Yang paragraph 6 cognitive load determinations are an important “to improve the organization and presentation of learning materials and reduce the external cognitive load caused thereby so the teaching effect can be improved.” The cognitive load determination is useful to avoid “an overloaded capacity of working memory that affects a cognitive processing of the learner.” Yang at ¶ [0003].
Concerning claim 18, Bedard as modified discloses  The computer-implemented method of claim 11, wherein the scores are initially recorded on a device when the device is not connected to a network; and the operations further comprises synchronizing the scores stored on the device with the scores stored in the database when the device is connected to a network (¶ [0201-202] (“In preferred step 3145 of method 3100, a user may desire to submit the score to a database that will store scores from scorable missions. The score-storing database is preferably accessible via the Internet. To submit scores, an "upload score" button is provided. The "upload score" button is preferably provided on or within a score display screen, as shown in FIG. 36. Upon clicking the "upload score" button (with the aid of a computer input device), the score and related data are preferably uploaded to be remotely stored. Alternately preferably, the score may be automatically submitted for storage without user input. Remote storage of uploaded scores is preferably in a web-accessible database.”)).
Concerning claim 20, Bedard as modified discloses The computer-implemented method of claim 11 wherein updating the state of an activity comprises: if the activity is in a first lesson, or if the score was deficient, the state is updated to rollover; and if the score was proficient, the state is updated to review (¶ [0069], ¶ [0082] (“Level A Scoring. A pass/fail score is assigned to each event. When the student flies through the event the score is assigned. If the student misses the event no score is assigned.”), ¶ [0148] A pass state would be equivalent of a review state, a fail would be a rollover.)

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 20090319238 (“Bedard”) in view of U.S. Patent Pub. No. 20200098284 (“Yang”), further in view of U.S. Patent Pub. No. 20180197429 (“Hwang”). 
Concerning claim 2, Bedard as modified discloses The system of claim 1, but does not expressly disclose wherein a sum of the cognitive loads of activities in the subset does not exceed a threshold. Hwang teaches this limitation (Fig. 2A, ¶ [0004] (“The method includes 
Concerning claim 12, Bedard as modified discloses The computer-implemented method of claim 11 but does not expressly disclose wherein a sum of the cognitive loads of activities in the subset does not exceed a threshold Hwang teaches this limitation (Fig. 2A, ¶ [0004] (“The method includes determining an available QnA cognitive workload of the driver for performing QnA tasks based on the current cognitive workload while ensuring a safe cognitive workload boundary associated with the safe cognitive workload of the driver. The method includes selecting a QnA task out of a pool of QnA tasks so that an additional cognitive .
Claims 3, 5, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 20090319238 (“Bedard”) in view of U.S. Patent Pub. No. 20200098284 (“Yang”), further in view of U.S. Patent Pub. No. 20180197429 (“Hwang”) and further in view of PCT Publication No. WO 2019073441 (“Clinton”). 
Concerning claim 3, Bedard as modified discloses The system of claim 2. Bedard further teaches tracking activity states by storing the pass/fail determination for events (¶ [0082], ¶ [0145]) but does not expressly disclose wherein selecting a subset of the activities comprises selecting an activity from a first state, advancing to a subsequent state, and selecting an activity from the subsequent state, in an iterative manner until the sum reaches a threshold. Clinton teaches wherein selecting a subset of the activities comprises selecting an activity from a first state, advancing to a subsequent state, and selecting an activity from the subsequent state, in an iterative manner, but Clinton teaches this limitation (Fig. 3B, Fig. 6A, ¶ [0048], ¶ [0052] (“the activity step creation process 314 may be based on one or more inputs such a learner's personal profile 310 (also referred to as a learner's registration profile, a pre-assessment 311 , a machine learning input 312, and third party information 313. According to an implementation, the activity step creation process 314 may be predefined and the predefined activity steps may be amended based on one or more of the learner's personal profile 310, a pre-assessment 311 , a machine learning input 312, and third party information 313. The learner's personal profile at 310, and as further disclosed herein, may include information about the learner such as, for example, the learner's ability to read, to hear, to speak, as shown.”) ¶ [0065] (“According to an implementation, one or more activity steps for a designated activity may be modified based on a learner's performance. The modification may be to remove the activity step, to change the media type for the activity step to one with a higher graded value, to change the media type for the activity step to one with a lower rated value, or to add an activity step. The modification of the activity step may be based on the assessment of a learner's performance of the activity step and/or designated activity, as disclosed herein.”) ¶ [0066-0067], ¶ [0070] (“Fig. 6A shows an example of prompt reduction in relation to a Designated Activity A which includes 10 steps at an initial time and two inactive steps, as shown in column 610. As shown at column 620, a pre-assessment score … a high pre-assessment score may indicate that the user may be able to perform the corresponding activity step with a low amount of guidance … A low pre-assessment score may indicate that the user may perform the corresponding activity step with a higher amount of guidance”), ¶ [0073] (“an assessment may be made regarding a learner's performance of the activity steps of V2. As shown, the learner may perform 
Hwang teaches until the sum reaches the threshold (Fig. 2A, ¶ [0004] (“The method includes determining an available QnA cognitive workload of the driver for performing QnA 
Concerning claim 5, Bedard as modified discloses The system of claim 3. Bedard does not expressly disclose wherein states from which activities in the subset are selected are iterated sequentially in an order of rollover, skip, review, and new, but Clinton teaches this limitation (Fig. 3B, Fig. 6A, ¶ [0048], ¶ [0052] (“the activity step creation process 314 may be based on one or more inputs such a learner's personal profile 310 (also referred to as a learner's registration profile, a pre-assessment 311 , a machine learning input 312, and third party information 313. According to an implementation, the activity step creation process 314 may be predefined and the predefined activity steps may be amended based on one or more of the 
Concerning claim 13, Bedard as modified discloses The computer-implemented method of claim 12. Bedard further teaches tracking activity states by storing the pass/fail determination for events (¶ [0082], ¶ [0145]) but does not expressly disclose wherein selecting a subset of the activities comprises selecting an activity from a first state, advancing to a subsequent state, and selecting an activity from the subsequent state, in an iterative manner until the sum reaches the threshold. Clinton teaches wherein selecting a subset of the activities comprises selecting an activity from a first state, advancing to a subsequent state, and selecting an activity from the subsequent state, in an iterative manner, but Clinton teaches this limitation (Fig. 3B, Fig. 6A, ¶ [0048], ¶ [0052] (“the activity step creation 
Hwang teaches until the sum reaches the threshold (Fig. 2A, ¶ [0004] (“The method includes determining an available QnA cognitive workload of the driver for performing QnA tasks based on the current cognitive workload while ensuring a safe cognitive workload boundary associated with the safe cognitive workload of the driver. The method includes 
Concerning claim 15, Bedard as modified discloses The computer-implemented method of claim 13. Bedard does not expressly disclose wherein states from which activities in the subset are selected are iterated sequentially in an order of rollover, skip, review, and new, but Clinton teaches this limitation (Fig. 3B, Fig. 6A, ¶ [0048], ¶ [0052] (“the activity step creation process 314 may be based on one or more inputs such a learner's personal profile 310 (also referred to as a learner's registration profile, a pre-assessment 311 , a machine learning input 312, and third party information 313. According to an implementation, the activity step creation process 314 may be predefined and the predefined activity steps may be amended based on one or more of the learner's personal profile 310, a pre-assessment 311 , a machine learning input 312, and third party information 313. The learner's personal profile at 310, and as further .
Claims 4, 7, 14, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 20090319238 (“Bedard”) in view of U.S. Patent Pub. No. 20200098284 (“Yang”), further in view of U.S. Patent Pub. No. 20180197429 (“Hwang”), further in view of PCT Publication No. WO 2019073441 (“Clinton”), and further in view of U.S. Patent Pub. No. 20190228675 (“Geritz”). 
Concerning claim 4, Bedard as modified discloses The system of claim 3. Bedard does not expressly disclose wherein a plurality of activities is selected before advancing to a subsequent state; and a number of activities selected from a state does not exceed a maximum number of activities permitted for the state, but Geritz teaches this limitation (¶ [0095], ¶ [0161] (“If the instructor fails the participant's video on the movement subelement in the Lesson, the instructor may provide additional personalized annotation and coaching, which . It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bedard for addition of assigning a maximum number of activities from a particular state before advancing to an activity from another state as taught in Geritz. Since both references teach methods and systems for customizable assignment of learning activities the references are from the same field of endeavor. A POSITA would have been motivated to combine Bedard and Geritz because the system for assigning activities of Geritz could be predictably used in conjunction with Bedard to include a mix of activities and prevent too much repetition of one activity state. Bedard does not expressly teach how to select events for assignment or repetition, while Geritz teaches that a single activity or event may be repeated a maximum number of times before moving to an activity from a new state. Allowing limited repetition permits practicing a lesson until the student gets it right but prevents burn out or ingraining incorrect knowledge by moving on when a student does not have the ability to pass the activity in a maximum number of attempts.
Concerning claim 7, Bedard as modified discloses The system of claim 3. Bedard does not expressly disclose wherein a numerical rank reflecting a dependency chain of activities is assigned to each activity, with lower rank activities being activities that must be completed before higher rank activities; and selecting an activity comprises selecting an activity having a lowest rank Geritz teaches this limitation (¶ [0095], ¶ [0161] (“If the instructor fails the participant's video on the movement subelement in the Lesson, the instructor may provide additional personalized annotation and coaching, which may be sent back to the participant to review and practice and submit a second additional movement video for instructor re-evaluation. This two-way interactive cycle between participant and instructor may repeat until either the participant is given a passing status or reaches a maximum failure count value and is given a status of skipped on Lesson 1. When a status of pass or skip is obtained for Lesson 1, Lesson 2 may be unlocked and delivered to the participant. The initial delivery of Lesson 2 on failed movement subelement 21656 may repeat the same Lesson delivery process as noted in Lesson 1 above. This sequential Lesson unlocking process may repeat until the final Lesson of the participant's personalized multi-lesson roadmap of digital instruction is delivered.”) Lessons are ranked in order, starting with 1 and the lesson with the lowest rank is selected until that lesson’s status is updated.). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bedard for addition of numerical ranks for activities to order the activities as taught in Geritz. Since both references teach methods and systems for customizable assignment of learning activities the references are from the same field of endeavor. A POSITA would have been motivated to combine Bedard and Geritz because the system for assigning activities of Geritz could be predictably used in conjunction with Bedard to include a mix of ordered activities and require the activities be performed in order. It is often desirable to order learning activities as different skills build upon prior lessons, it therefore would have been desirable to a POSITA to ensure activities are completed in their assigned order.
 The computer-implemented method of claim 13 Bedard does not expressly disclose wherein a plurality of activities is selected before advancing to a subsequent state; and a number of activities selected from a state does not exceed a maximum number of activities permitted for the state, but Geritz teaches this limitation (¶ [0095], ¶ [0161] (“If the instructor fails the participant's video on the movement subelement in the Lesson, the instructor may provide additional personalized annotation and coaching, which may be sent back to the participant to review and practice and submit a second additional movement video for instructor re-evaluation. This two-way interactive cycle between participant and instructor may repeat until either the participant is given a passing status or reaches a maximum failure count value and is given a status of skipped on Lesson 1.”) When a student fails a lesson that lesson status is updated to rollover and if the lesson is not passed the rollover lesson is repeated a maximum number of times before updating the status to skipped and proceeding to a new lesson.). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bedard for addition of assigning a maximum number of activities from a particular state before advancing to an activity from another state as taught in Geritz. Since both references teach methods and systems for customizable assignment of learning activities the references are from the same field of endeavor. A POSITA would have been motivated to combine Bedard and Geritz because the system for assigning activities of Geritz could be predictably used in conjunction with Bedard to include a mix of activities and prevent too much repetition of one activity state. Bedard does not expressly teach how to select events for assignment or repetition, while Geritz teaches that a single activity or event may be repeated a maximum number of times before moving to an activity from a new state. Allowing limited 
Concerning claim 17, Bedard as modified discloses The computer-implemented method of claim 13. Bedard does not expressly disclose wherein a numerical rank reflecting a dependency chain of activities is assigned to each activity, with lower rank activities being activities that must be completed before higher rank activities; and selecting an activity comprises selecting an activity having a lowest rank Geritz teaches this limitation (¶ [0095], ¶ [0161] (“If the instructor fails the participant's video on the movement subelement in the Lesson, the instructor may provide additional personalized annotation and coaching, which may be sent back to the participant to review and practice and submit a second additional movement video for instructor re-evaluation. This two-way interactive cycle between participant and instructor may repeat until either the participant is given a passing status or reaches a maximum failure count value and is given a status of skipped on Lesson 1. When a status of pass or skip is obtained for Lesson 1, Lesson 2 may be unlocked and delivered to the participant. The initial delivery of Lesson 2 on failed movement subelement 21656 may repeat the same Lesson delivery process as noted in Lesson 1 above. This sequential Lesson unlocking process may repeat until the final Lesson of the participant's personalized multi-lesson roadmap of digital instruction is delivered.”) Lessons are ranked in order, starting with 1 and the lesson with the lowest rank is selected until that lesson’s status is updated.). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bedard for addition of numerical ranks for activities to order the activities as taught in Geritz. Since both references teach methods and systems for customizable .
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 20090319238 (“Bedard”) in view of U.S. Patent Pub. No. 20200098284 (“Yang”), further in view of U.S. Patent Pub. No. 20180197429 (“Hwang”), further in view of PCT Publication No. WO 2019073441 (“Clinton”), and further in view of U.S. Patent Pub. No. 20190035299 (“Wilske”). 
Concerning claim 6, Bedard as modified discloses The system of claim 3. Bedard does not expressly disclose wherein activities related to operations at towered fields are selected ahead of activities related to operations at non-towered fields if the student is training at a towered airport, but Wilske teaches this limitation (Fig. 2, ¶ [0023] (“at step 210, data specifications of the real aircraft carrier of interest may be collected to provide the necessary specifications and physical details needed to replicate the real aircraft carrier.”), ¶ [0021] (“sections of the real aircraft carrier structure 208 may also be replicated, such as the control tower 110,”), ¶ [0037] (“the control tower 315 plays an important role in the landing of the aircraft because it may essentially be the air traffic control center. Thus all decisions in granting the landing and determining the landing order of the waiting planes may be determined by the crew members in the control tower 315.”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 
Concerning claim 16, Bedard as modified discloses The computer-implemented method of claim 13. Bedard does not expressly disclose wherein activities related to operations at towered fields are selected ahead of activities related to operations at non-towered fields if the student is training at a towered airport, but Wilske teaches this limitation (Fig. 2, ¶ [0023] (“at step 210, data specifications of the real aircraft carrier of interest may be collected to provide the necessary specifications and physical details needed to replicate the real aircraft carrier.”), ¶ [0021] (“sections of the real aircraft carrier structure 208 may also be replicated, such as the control tower 110,”), ¶ [0037] (“the control tower 315 plays an important role in the landing of the aircraft because it may essentially be the air traffic control center. Thus all decisions in granting the landing and determining the landing order of the waiting planes may be determined by the crew members in the control tower 315.”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the missions of Bedard to be performed at the airfield or aircraft carrier where .
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 20090319238 (“Bedard”) in view of U.S. Patent Pub. No. 20200098284 (“Yang”), and further in view of U.S. Patent Pub. No. 20150044644 (“Hsu”). 
Concerning claim 9, Bedard as modified discloses The system of claim 1. Bedard does not expressly disclose wherein updating cognitive loads comprises recording a difference of the score of an activity and the cognitive load of the activity as the updated cognitive load of the activity, but Hsu teaches this limitation (¶ [0010], ¶ [0017] (“the DL adjustment includes: decreasing any one of the difficulty levels if a question in the test is correctly answered, wherein the decreased difficulty level corresponds to the target contents regarding to said correct-answered question, and increasing any one of the difficulty levels if a question in the test is incorrectly answered, wherein the increased difficulty level corresponds to the target contents regarding to said incorrect-answered question”), ¶ [0032-0033] (“a DL adjustment is also performed according to the correctness of every answer to a respective question in the test. Specifically, if the answer to a question in the test is correct, the difficulty levels are thus  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bedard for inclusion of the difficulty levels and difficulty level updating as taught in Hsu. Since both references teach methods and systems for customizable assignment of learning activities the references are from the same field of endeavor. A POSITA would have been motivated to combine Bedard and Hsu because the system for assessing activities of Hsu could be predictably used in conjunction with Bedard. Including a difficulty score with each event and modifying the difficulty score could be predictably added as simply one more variable in the tables already maintained by Bedard. A POSITA would be motivated to include the difficulty level in order to assign trainees appropriately hard tasks for their abilities. A POSITA would have been further motivated to update the difficulty levels based on user performance so that the difficulty levels are as accurate as possible.
Concerning claim 19, Bedard as modified discloses The computer-implemented method of claim 11. Bedard does not expressly disclose wherein updating cognitive loads comprises recording a difference of the score of an activity and the cognitive load of the activity as the updated cognitive load of the activity, but Hsu teaches this limitation (¶ [0010], ¶ [0017] (“the DL adjustment includes: decreasing any one of the difficulty levels if a question in the test is correctly answered, wherein the decreased difficulty level corresponds to the target contents regarding too said correct-answered question, and increasing any one of the difficulty levels if a question in the test is incorrectly answered, wherein the increased difficulty level corresponds to the target contents regarding to said incorrect-answered question”), ¶ [0032-0033] (“a DL adjustment is also performed according to the correctness of every answer to a respective question in the test. Specifically, if the answer to a question in the test is correct, the difficulty levels are thus lowered, whose corresponding groups have a common item identical to an item in the information of the user data and which are shown by the level parts of the target contents regarding to this question; however, the said difficulty levels should be lifted if this question is incorrectly answered. For example, if the test contents of “telephone” serve as a question in the test and this question is wrongly answered, the difficulty levels of the teaching and test contents of this key word is thus lifted; contrarily, the difficulty levels of the teaching and test contents of this key word will be lowered if this question is answered correctly.”) The system in Hsu records a score for an activity and alters the previously assigned difficulty level or cognitive load of the activity based on the score.) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bedard for inclusion of the difficulty levels and difficulty level updating as taught in Hsu. Since both references teach methods and systems for customizable assignment of learning activities the references are from the same field of endeavor. A POSITA would have been motivated to combine Bedard and Hsu because the system for assessing activities of Hsu could be predictably used in conjunction with Bedard. Including a difficulty score with each event and modifying the .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 10198961, which teaches estimating item difficulty based on actual test scores.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
November 4, 2021



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715